Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2, 5-15, 17-19, 21-23, 25-28, 38, 40 and 42-47 have been cancelled.  Claims 29-37 were withdrawn.  Claims 48-50 are new.  Claim 16 was previously presented.  Claims 1, 3, 4, 20 and 24 are currently amended.  Claims 1, 3, 4, 16, 20, 24, 29-37 and 48-50 are pending.  Claims 1, 3, 4, 16, 20 and 24 and have been fully considered.  The examined claims are drawn to a product or apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) (i.e, 03/29/2022) 35 USC §112 and §102 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated June 29, 2022, Applicant amended the claims to address the rejections and claim interpretations of the prior office action (OA), to clarify the claim language and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new grounds of rejection in this OA, including a combination of prior art of record and/or one or more new references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 16, 20 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulanger et al. (US20140302579).
Regarding claims 1, 3, 16, 20 and 48-50, Boulanger et al. (Boulanger) discloses a membrane (Abstract, [0003], [0060]) comprising: 
a matrix ([00002], [0010], [0031], [0036], [0055], [0059]); and 
a plurality of boron-nitride nanotubes disposed in the matrix ([0040], [0065]), 
wherein each of the plurality of boron-nitride nanotubes includes an inner hollow diameter configured for selective molecular transport therethrough ([0038], [0066]).
Additional Disclosures Included: Claim 3: The matrix is at least one of polymeric matrix and an inorganic matrix ([0055], where the matrix may be polymeric), and 
wherein the plurality of one-dimensional boron-nitride nanotubes are uniformly dispersed in the matrix ([0050], [0065], where uniform dispersion is one option); Claim 16: In the membrane, a material of the matrix is selectively permeable ([0059], [0060]); Claim 20: The plurality of boron-nitride nanotubes have diameters from about 0.5 nanometers to about 100 nanometers ([0038]); Claim 48: The membrane further comprises a membrane support supporting the matrix thereof ([0108], [0128]); Claim 49: At least one of the plurality of boron-nitride nanotubes has a length no shorter than a thickness of the membrane ([0049], [0138], [0187], where the nanotube length can vary such that the average nanotube length is the same as or greater the average membrane thickness, or at least one nanotube is the same length or longer than the membrane thickness); and Claim 50: Each of the plurality of boron-nitride nanotubes has a length shorter than a thickness of the membrane ([0049], where the nanotubes can be of any length and thus can meet this embodiment where each nanotube is shorter than a thickness of the membrane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger et al. (US20140302579), as applied to claim 1 above, and further in view of Weber et al. (Boron Nitride Nanoporous Membranes with High Surface Charge by Atomic Layer Deposition, ACS Appl. Mater. Interfaces 9(19), pp. 16669-678, May 2017) (of record).
Regarding claims 4 and 24, Boulanger discloses the membrane of claim 1, wherein the plurality of one-dimensional boron-nitride nanotubes are vertically aligned with respect to a linear extent of the membrane ([0051]), except wherein each of the plurality of boron-nitride nanotubes has a surface charge density of at least 0.01 C/m2.
Weber et al. (Weber) is a research article on boron nitride (BN) nanoporous membranes with high surface charge (title).  Weber teaches the design and the fine-tuning of BN single nanopore and nanoporous membranes by atomic layer deposition (ALD) and demonstrates the efficiency of BN nanoporous membranes for water cleaning (Abstract and Introduction, p, 16669).  Weber conducted molecular dynamics simulations (MD) to gain a better understanding of the ion transport properties and to determine the average charge present on the BN nanopore wall (p. 16675, 1st col.).  Weber demonstrates several potential charge densities (p. 16675-76).
When the claimed invention was effectively filed, one skilled in the art would have understood the concept of charge density and could have experimented to optimize such charge density such that it would be obvious to achieve the claimed surface charge density if such density is not already implicit in the underlying nanotube. 
Additional Disclosures Included: Claim 24: The plurality of boron-nitride nanotubes comprise a thin hexagonal boron nitride layer deposited within pores of a nanoporous substrate (Weber, p. 16669, 16673).
Response to Amendment
	Applicant’s arguments filed 06-29-2022 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  Examiner did not apply Li in this OA.  Also, the arguments with respect to Weber are generally moot in light of the modified rejections.  In this OA, Weber is analogous art and is only applied for dependent claims 4 and 24.
	With respect to the amended claims, Examiner has added a new reference and additional rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779